DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 9 are objected to because of the following informalities: The last line of the claim should recite “a thickness of the first layer is equal to or less than 
Claims 2-3, 10-11, and 14-15 are objected to because of the following informalities: The last line of the claim should recite “the average pore diameter…” in order to have correct antecedent basis.
Claim 5 is objected to because of the following informalities: The last line of the claim should recite “the thickness of the first layer…” in order to have correct antecedent basis.
Appropriate correction is required
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (JP 2013/206571, cited on the IDS dated 07/21/2020, see also EPO machine generated English translation provided with the IDS dated 07/21/2020).
Regarding Claims 1 and 9, Nakagawa discloses a lead acid storage battery ([0025], [0036]) comprising:

a negative electrode ([0037], [0040]); and 
a separator disposed between the positive electrode and the negative electrode ([0037], [0040]),
wherein the separator contains a glass fiber (see acid-resistant nonwoven fabric sheet comprising glass fibers, also referred to as a glass fiber mat-like nonwoven fabric sheet) and an organic binder (see organic fibers in the acid-resistant nonwoven fabric sheet) ([0025], [0030], [0035]),
the separator includes a first layer (acid-resistant microporous resin film sheet) and a second layer (acid-resistant nonwoven fabric sheet) ([0025], [0036]),
an average pore diameter of the first layer (acid-resistant microporous resin film sheet) is preferably in the range of 20 to 80 µm ([0028]) and an average pore diameter of the second layer (acid-resistant nonwoven fabric sheet) is 1 µm or less ([0035]) and therefore the average pore diameter of the first layer (acid-resistant microporous resin film sheet) is larger than the average pore diameter of the second layer (acid-resistant nonwoven fabric sheet) ([0028], [0035]), and
a thickness of the first layer (acid-resistant microporous resin film sheet) is about 0.1 to 0.3 mm ([0035]), a thickness of the second layer (acid-resistant nonwoven fabric sheet) is preferably in the range of 0.1 to 0.5 mm ([0031]), and a thickness of the separator is 0.2 to 0.8 mm ([0038]), and therefore the thickness of the first layer (acid-resistant microporous resin film sheet) may be equal to or less than half of an overall thickness of the separator.

Nakagawa further discloses wherein the configuration of the contact of the first layer (acid-resistant microporous resin film sheet) and a second layer (acid-resistant nonwoven fabric sheet) with the positive electrode and the negative electrode is not particularly limited ([0037]). Specifically, Nakagawa discloses wherein the second layer (acid-resistant nonwoven fabric sheet) may be in contact with the positive electrode or the negative electrode ([0037]).
	Moreover, Nakagawa discloses wherein the separator provides an electrode plate active material protection function, a good gas discharge function, and a good electrolyte stratification prevention function, and has a good elongation capable of following the elongation of the electrode plate due to a battery reaction ([0025]).
It would have been obvious to one of ordinary skill in the art to form the lead acid storage battery such that the second layer of separator is in contact with the negative electrode and consequently the first layer of the separator is in contact with the positive electrode, as disclosed by Nakagawa, as the configuration of the contact of the first layer (acid-resistant microporous resin film sheet) and a second layer (acid-resistant nonwoven fabric sheet) with the positive electrode and the negative electrode is not particularly limited and therefore the skilled artisan would have reasonable expectation that such would successfully form a separator that provides an electrode plate active material protection function, a good gas discharge function, and a good electrolyte stratification prevention function, and has a good 
Regarding Claim 2, modified Nakagawa discloses all of the limitations as set forth above. Modified Nakagawa further discloses wherein the average pore diameter of the first layer (acid-resistant microporous resin film sheet) is preferably in the range of 20 to 80 µm ([0028]), which falls within and therefore reads on the instantly claimed range of 10 to 500 µm.
Regarding Claim 3, modified Nakagawa discloses all of the limitations as set forth above. Modified Nakagawa further discloses wherein the average pore diameter of the second layer (acid-resistant nonwoven fabric sheet) is 1 µm or less ([0035]), wherein the value of 1 µm overlaps with the instantly claimed range of 1 to 9 µm.
It would have been obvious to one of ordinary skill in the art to form the second layer to have an average pore diameter to be 1 µm, as disclosed by modified Nakagawa, wherein the skilled artisan would have reasonable expectation that such would successfully form the second layer desired by modified Nakagawa. 
Regarding Claim 4, modified Nakagawa discloses all of the limitations as set forth above. Modified Nakagawa further discloses wherein a thickness of the separator is 0.2 to 0.8 mm ([0038]), which falls within and therefore reads on the instantly claimed range of 0.1 to 1.2 mm.
Regarding Claim 5, modified Nakagawa discloses all of the limitations as set forth above. Modified Nakagawa further discloses wherein a thickness of the first layer (acid-resistant microporous resin film sheet) is about 0.1 to 0.3 mm ([0035]), which overlaps the instantly claimed range of 0.14 to 0.3 mm. 

Regarding Claim 6, modified Nakagawa discloses all of the limitations as set forth above. Modified Nakagawa further discloses wherein a thickness of the second layer (acid-resistant nonwoven fabric sheet) is preferably in the range of 0.1 to 0.5 mm so that the gas generated from the electrode plate can be smoothly released to an upper portion of the lead acid storage battery without stagnation in addition to exerting a good electrode plate active material protection function and a good electrolyte solution stratification preventing function ([0031]), which overlaps with the instantly claimed range of 0.3 to 0.45 mm.
It would have been obvious to one of ordinary skill in the art to utilize the overlapping portion disclosed by modified Nakagawa for the thickness of the second layer, wherein the skilled artisan would have reasonable expectation that such would successfully smoothly release the gas generated from the electrode plate to an upper portion of the lead acid storage battery without stagnation in addition to exerting a good electrode plate active material protection function and a good electrolyte solution stratification preventing function, as desired by modified Nakagawa.
Regarding Claim 7, modified Nakagawa discloses all of the limitations as set forth above. Modified Nakagawa further discloses wherein the organic binder (organic fibers) is a heat-adhesive acid-resistant organic fiber ([0030]). 

It would have been obvious to one of ordinary skill in the art to utilize a core-sheath type composite fiber having a polypropylene core as the organic binder, as disclosed by modified Nakagawa, such that the organic binder includes polypropylene, wherein the skilled artisan would have reasonable expectation that such would successfully form a heat-adhesive acid-resistant organic fiber, as desired by modified Nakagawa. 
Regarding Claim 8, modified Nakagawa discloses all of the limitations as set forth above. Modified Nakagawa further discloses wherein the separator is composed of the first layer (acid-resistant microporous resin film sheet) and the second layer (acid-resistant nonwoven fabric sheet) ([0025], [0036]).
Regarding Claims 12-13 and 16-17, modified Nakagawa discloses all of the limitations as set forth above. Modified Nakagawa further discloses wherein a thickness of the second layer (acid-resistant nonwoven fabric sheet) is preferably in the range of 0.1 to 0.5 mm so that the gas generated from the electrode plate can be smoothly released to an upper portion of the lead acid storage battery without stagnation in addition to exerting a good electrode plate active material protection function and a good electrolyte solution stratification preventing function ([0031]), which overlaps with the instantly claimed range of more than 0.3 mm and further 0.4 mm or more.
.
Claims 1-4, 6, and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (JP 2002-151034, see also EPO machine generated English translation provided with this Office Action).
Regarding Claims 1 and 9, Endo discloses in Fig. 2 a lead acid storage battery ([0005]) comprising:
a positive electrode ([0019]);
a negative electrode ([0019]); and 
a separator (10) disposed between the positive electrode and the negative electrode ([0019]),
wherein the separator (10) contains a glass fiber and an organic binder ([0005], [0008]),
the separator (10) includes a first layer (low packing density side) and a second layer (high packing density side) ([0006]), and 
a thickness of the first layer (low packing density side) is half of an overall thickness of the separator (10) (Fig. 2, [0006]).

It would have been obvious to one of ordinary skill in the art to form the first layer to have an average pore diameter to be 10 µm, as disclosed by Endo, wherein the skilled artisan would have reasonable expectation that such would successfully form the first layer desired by Endo.
Modified Endo discloses wherein an average pore diameter of the second layer (high packing density side) is 3 to 8 µm ([0006]) and therefore the average pore diameter of the first layer (low packing density side) is be larger than the average pore diameter of the second layer (high packing density side) ([0006]).
Modified Endo further discloses wherein the configuration of the contact of the first layer (low packing density side) and a second layer (high packing density side) with the positive electrode and the negative electrode is not particularly limited so long as the electrode on the side wherein the capacity of the battery is regulated among the positive and negative electrodes is in contact with the first layer (low packing density side) in order to improve the discharge performance of the lead acid storage battery ([0019]). 
It would have been obvious to one of ordinary skill in the art to regulate the capacity of the battery on the side of the positive electrode, as disclosed by modified Endo, such that the first layer of the separator is in contact with the positive electrode and the second layer of separator is in contact with the negative electrode, wherein the skilled artisan would have 
	Regarding Claims 3, 10-11, and 14-15, modified Endo discloses all of the limitations as set forth above. Modified Endo further discloses wherein an average pore diameter of the second layer (high packing density side) is 3 to 8 µm ([0006]), which falls within and therefore reads on the instantly claimed range of 1 to 9 µm (Claim 3), more than 1 µm (Claims 10 and 14), and 2 µm or more (Claims 11 and 15).
Regarding Claim 4, modified Endo discloses all of the limitations as set forth above. Modified Endo further discloses in the exemplary embodiments wherein the separator (10) has a thickness of 0.8 mm ([0020]-[0021]), which falls within and therefore reads on the instantly claimed range of 0.1 to 1.2 mm.
Regarding Claim 8, modified Endo discloses all of the limitations as set forth above. Modified Endo further discloses wherein the separator (10) is composed of the first layer (low packing density side) and the second layer (high packing density side) (Fig. 1, [0006]).
Regarding Claims 6, 12-13 and 16-17, modified Endo discloses all of the limitations as set forth above. Modified Endo discloses were in the thickness of the second layer (high packing density side) is half of an overall thickness of the separator (10) ([0006]) and further discloses wherein the separator (10) has a thickness of 0.8 mm ([0020]-[0021], see exemplary embodiments).
Thus, modified Endo discloses wherein the thickness of the second layer (high packing density side) is 0.4 mm, which falls within and therefore reads on the instantly claimed ranges .
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (JP 2002-151034, see also EPO machine generated English translation provided with this Office Action), as applied to Claim 1 above, and further in view of Nakagawa (JP 2013/206571, cited on the IDS dated 07/21/2020, see also EPO machine generated English translation provided with the IDS dated 07/21/2020).
Regarding Claim 5, modified Endo discloses all of the limitations as set forth above. Modified Endo further discloses wherein a known desire in the art is for the separator (10) to be thin ([0001]).
Specifically, modified Endo discloses wherein thickness of the first layer (low packing density side) is half of an overall thickness of the separator (10) ([0006]) and further discloses wherein the separator (10) has a thickness of 0.8 mm ([0020]-[0021], see exemplary embodiments). 
Thus, modified Endo discloses wherein a thickness of the first layer is 0.4 mm ([0006], [0020]-[0021]) and consequently modified Endo does not disclose wherein a thickness of the first layer is 0.14 to 0.3 mm.
Nakagawa discloses a lead acid storage battery ([0025], [0036]) comprising a separator, containing a glass fiber (see acid-resistant nonwoven fabric sheet) and an organic binder (see organic fibers in the acid-resistant nonwoven fabric sheet) ([0025], [0030], [0035]).
Specifically, Nakagawa teaches wherein a thickness of the separator is 0.2 to 0.8 mm ([0038]).

Regarding Claim 7, modified Endo discloses all of the limitations as set forth above. Modified Endo further discloses wherein the organic binder (organic fiber) may be a polyolefin having acid resistance ([0008]).
However, modified Endo does not disclose wherein the organic binder specifically includes polypropylene. 
Nakagawa discloses a lead acid storage battery ([0025], [0036]) comprising a separator, containing a glass fiber (see acid-resistant nonwoven fabric sheet) and an organic binder (see organic fibers in the acid-resistant nonwoven fabric sheet) ([0025], [0030], [0035]), wherein the organic binder (organic fibers) is a heat-adhesive acid-resistant organic fiber ([0030]). 
Specifically, Nakagawa discloses wherein the organic binder (organic fibers) may be a core-sheath type composite fiber having a high melting point component as a core and a low melting point composite as a sheath ([0030]). Nakagawa further discloses wherein the high melting point component may be polypropylene ([0030]).
It would have been obvious to one of ordinary skill in the art to utilize a core-sheath type composite fiber having a polypropylene core as the organic binder of modified Endo, as taught by Nakagawa, such that the organic binder includes polypropylene, wherein the skilled 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
September 10, 2021